Citation Nr: 0203360	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  00-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the residuals of a 
shell fragment wound to the right shoulder, currently rated 
as 20 percent disabling.  

(The issue of entitlement to service connection for a 
valvular heart disorder will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to June 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a valvular heart 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.

In the December 1998 rating action, the RO denied the 
appellant's claim for entitlement to service connection for a 
valvular heart disorder on both a primary basis and also as 
secondary to the service-connected right shoulder disability.  
However, the Board observes that in the appellant's September 
2001 Travel Board hearing, the appellant withdrew his claim 
for service connection for a valvular heart disorder, as 
secondary to the service-connected right shoulder disability.  
Accordingly, this issue is not before the Board for appellate 
consideration.





FINDING OF FACT

The evidence does not show more than moderate muscle injury 
to the right shoulder.  


CONCLUSION OF LAW

The criteria for an increased rating for the residuals of a 
shell fragment wound to the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 4.71a, 4.73, Diagnostic Codes 5201, 5301, 5302, 5303 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In July 1971, the appellant underwent a VA examination.  At 
that time, he stated that in May 1969, while he was serving 
in Vietnam, he suffered a shrapnel wound to his right 
shoulder.  The appellant indicated that metal was removed 
from his shoulder and that he received stitches.  He noted 
that at present, he had pain in his right shoulder while 
working and during cold weather.  The physical examination 
showed that the appellant had a scar at the site of the 
entrance on the posterior aspect of the right shoulder.  The 
scar measured two and one half centimeters by one centimeter 
and was well healed and non-adherent.  The movements of the 
right shoulder were within normal range in all directions.  
The examining physician noted that the shrapnel wound 
apparently involved muscle groups I, II, and III.  The 
diagnosis was of residuals of a shrapnel wound of the right 
shoulder involving muscle groups I, II, and III.  

In a September 1971 rating action, the RO granted the 
appellant's claim for entitlement to service connection for 
the residuals of a shell fragment wound to the right 
shoulder, and assigned a 20 percent rating under Diagnostic 
Codes 5303-5302.  At that time, the RO stated that although 
the available service medical records were negative for any 
complaints or findings of a shell fragment wound to the right 
shoulder, the appellant had been awarded the Purple Heart 
Medal and the current VA examination, dated in July 1971, 
showed a scar on the posterior aspect of the right shoulder.  
The Board notes that the 20 percent disabling rating for the 
appellant's service-connected right shoulder disability has 
remained in effect up until the current claim.  

In September 1998, the appellant requested that his service-
connected right shoulder disability be reevaluated for a 
higher rating.

In October 1998, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Columbus, Ohio, from 
March 1994 to October 1998.  The records show that in April 
1994, the appellant underwent a physical examination.  At 
that time, he stated that he still had pain in his right 
shoulder but that he was tolerating it.  The impression was 
of status post right shoulder injury.  In August 1995, it was 
noted that the appellant's degenerative joint disease of his 
right shoulder needed to be assessed.  The records further 
reflect that in August 1997, the appellant underwent a 
physical examination.  At that time, he complained of right 
shoulder pain with weather changes.  The impression was of 
degenerative joint disease of the right shoulder. 

In November 1998, the appellant underwent a VA examination.  
At that time, he gave a history of his shell fragment wound 
to the right shoulder.  The appellant stated that at present, 
he had an occasional ache in the back of his shoulder and 
that cold weather caused an increase in his symptoms.  He 
indicated that he was able to do "most things" when he was 
not experiencing a flare-up.  The appellant reported that he 
worked as a mail carrier.   

The physical examination showed that there was an entry wound 
just medial to the glenohumeral joint and just lateral to the 
scapular spine of the right shoulder.  The entrance wound was 
approximately one centimeter in diameter, and there was no 
exit wound.  There was no soft tissue loss.  The muscle 
groups penetrated were those of the rotator cuff group, most 
likely the infraspinatus.  The scar formation had no 
sensitivity or tenderness or adhesions.  There was no tendon, 
bone, joint, or nerve damage.  Muscle strength within the 
right shoulder compared to the opposite side was equal.  
There was no muscle herniation.  The appellant had a full 
range of motion both actively and passively without crepitus 
of the shoulder when compared to the opposite side.  He had 
forward flexion to 180 degrees, abduction approximately to 
160 degrees, extension to 20 degrees, and internal and 
external rotation were to 90 degrees each.  According to the 
examining physician, there were no symptoms of limitation of 
activity due to pain upon the current examination.  The x-
rays of the shoulder were within normal limits with no 
abnormalities noted.  Following the physical examination and 
a review of the appellant's x-rays, the examiner determined 
that the examination of the appellant's right shoulder was 
normal. 

A VA examination was conducted in February 2001.  At that 
time, the appellant stated that he had occasional soreness in 
his right shoulder, especially with changes in the weather.  
He indicated that he was a mail carrier and that he did not 
believe that his service-connected right shoulder injury 
affected his job.  According to the appellant, he was able to 
lift the maximum of 100 pounds with his right arm.  

The physical examination showed that the appellant had a well 
healed surgical scar of the posterior right shoulder which 
measured three centimeters.  There was no tenderness, keloid 
formation, tissue loss, change in skin color, or deformity, 
and there was normal vascularity.  Forward elevation was to 
170 degrees, and abduction was to 160 degrees.  Internal 
rotation was to 90 degrees, and external rotation was to 90 
degrees.  There was no pain on motion.  The neurovascular 
examination was intact and physiologic.  X-rays of the right 
shoulder were unremarkable.  The humeral head was in normal 
position and there was no bony injury.  No abnormal 
calcifications were present and the acromioclavicular (AC) 
joint was in normal alignment.  The impressions included the 
following: (1) normal examination of the right shoulder, (2) 
remote shell fragment wound of the right shoulder, without 
clinical consequence, and (3) well healed scar of the right 
shoulder measuring three centimeters, secondary to number 
two.   

In September 2001, a hearing was conducted at the RO before 
the undersigned Board member. At that time, the appellant 
testified that he suffered from right shoulder pain and 
weakness and that his symptoms worsened in cold weather.  
(T.3,4).  The appellant stated that he was right handed and 
that he worked as a mail carrier.  (T.5,6).  He indicated 
that in the last year, he had missed "a couple of days" due 
to his right shoulder pain.  (T.6).  The appellant noted that 
he took pain medication for the pain in his right shoulder, 
and that he received medical treatment for his right shoulder 
at the Columbus VAMC. (T.6,7,16).  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993). In the instant case, the 
evidence of record shows that the appellant underwent VA 
examinations in November 1998 and February 2001 for his right 
shoulder disability.  In addition, the RO has received 
outpatient treatment records from the Columbus VAMC, from 
March 1994 to October 1998.  Thus, in light of the above, the 
Board concludes that the appellant has had VA examinations 
pertinent to his service-connected right shoulder disability, 
and there is no indication that there are additional 
documents that have not been obtained and would be pertinent 
to the present claim.  The appellant and his accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim, including at a 
Travel Board hearing.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2001).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).   

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The appellant's residuals of a shell fragment wound to the 
right shoulder are currently evaluated as moderate under 38 
C.F.R. § 4.73, Diagnostic Code 5302.  The Board notes that 
the appellant's right shoulder disability may also be rated 
under 38 C.F.R. § 4.73, Diagnostic Codes 5301 and 5303.   

The Rating Schedule was revised with respect to the ratings 
applicable to muscle injuries, effective July 3, 1997.  62 
Fed.Reg. No. 106, 30235-30240 (Jun. 3, 1997) (codified at 38 
C.F.R. §§ 4.47--4.54 and 4.72 were removed and reserved).  
The defined purpose of these changes was to incorporate 
updates in medical terminology, advances in medical science, 
and to clarify ambiguous criteria.  The comments clarify that 
the changes were not intended to be substantive.  See 62 
Fed.Reg. No. 106, 30235-30237.

Muscle group I consists of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae, and serratus 
magnus.  The function of muscle group I is upward rotation of 
the scapula, and elevation of the arm above shoulder level.  
Injuries to muscle group I are evaluated pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5301.  Under this code, a 
10 percent evaluation is warranted for moderate injury of 
either the dominant or non-dominant arm.  A 20 percent 
evaluation is warranted for a moderately severe injury of the 
non-dominant arm, and a 30 percent evaluation is warranted 
for a moderately severe injury of the dominant arm.  38 
C.F.R. § 4.73, Diagnostic Code 5301.

Muscle group II consists of the extrinsic muscles of shoulder 
girdle: (1) pectoralis major II (costosternal); (2) 
latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; and, (4) rhomboid.  The 
function of muscle group II is depression of the arm from 
vertical overhead to hanging at side (1, 2); downward 
rotation of scapula (3, 4); 1 and 2 act with Group III in 
forward and backward swing of arm.  Injuries to muscle group 
II are evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5302.  Under this code, a 20 percent evaluation is 
warranted for moderate injury of either the dominant or non-
dominant arm.  A 20 percent evaluation is warranted for a 
moderately severe injury of the non-dominant arm, and a 30 
percent evaluation is warranted for a moderately severe 
injury of the dominant arm.  38 C.F.R. § 4.73, Diagnostic 
Code 5302.

Muscle group III consists of intrinsic muscles of the 
shoulder girdle: (1) Pectoralis major I (clavicular); and, 
(2) deltoid.  The function of muscle group III is elevation 
and abduction of arm to level of shoulder; act with 1 and 2 
of Group II in forward and backward swing of arm.  Injuries 
to muscle group III are evaluated pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5303.  Under this code, a 20 percent 
evaluation is warranted for a moderately severe injury of the 
non-dominant arm, and a 30 percent evaluation is warranted 
for a moderately severe injury of the dominant arm.  38 
C.F.R. § 4.73, Diagnostic Code 5303.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A moderate disability of muscles anticipates the following: 
(i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  (iii) Objective findings.  
Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following: (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

In the instant case, the appellant contends that the current 
rating is not high enough for the amount of disability that 
his right shoulder disability causes him.  He states that he 
has pain and weakness in his right shoulder and that his 
symptoms are worse in cold weather.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board has reviewed the medical evidence and testimony of 
the appellant.  The symptoms described by the appellant and 
the findings noted in the VA examinations were compared with 
the criteria for a moderately severe muscle injury.  The 
Board notes that in the appellant's November 1998 VA 
examination, the examiner stated that there were no symptoms 
of limitation of activity due to pain upon the current 
examination.  At that time, the physical examination showed 
that the muscle strength within the right shoulder compared 
to the opposite was equal.  In addition, there was no muscle 
herniation, and the appellant had a full range of motion both 
actively and passively without crepitus of the shoulder when 
compared to the opposite side.  The assessment was of a 
normal examination of the right shoulder.  Moreover, in the 
appellant's most recent VA examination, in February 2001, 
forward elevation was to 170 degrees, abduction was to 160 
degrees, internal rotation was to 90 degrees, and external 
rotation was to 90 degrees.  There was no pain on motion, and 
the neurovascular examination was intact and physiologic.  
The impressions included the following: (1) normal 
examination of the right shoulder, and (2) remote shell 
fragment wound of the right shoulder, without clinical 
consequence.  Furthermore, the Board notes that while the 
outpatient treatment records from the Columbus VAMC, from 
March 1994 to October 1998, show that in August 1997, the 
appellant was diagnosed with degenerative joint disease of 
the right shoulder, x-rays from the appellant's November 1998 
and February 2001 VA examinations were within normal limits 
and no abnormalities were noted.  

In light of the above, the Board concludes that an increased 
rating for the residuals of a shell fragment wound to the 
right shoulder is not warranted under either Diagnostic Code 
5301, Diagnostic Code 5302, or Diagnostic Code 5303.  As 
previously stated, a moderately severe injury of the right 
shoulder requires indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Accordingly, based on the 
lack of objective findings of a moderately severe muscle 
injury of the right shoulder, the Board has determined that 
an increased evaluation is not warranted.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to 
subjective complaints of pain, weakness, excess fatigability, 
or incoordination.  See Deluca v. Brown, 8 Vet. App. 202, 
204-205 (1995); 38 C.F.R. §§ 4.40, 4.45 (2001).  As 
previously stated, in the appellant's November 1998 VA 
examination, the examining physician noted that there were no 
symptoms of limitation of activity due to pain upon the 
current examination.  In addition, in the appellant's 
November 1998 and February 2001 VA examinations, the 
appellant had full range of motion and power of the shoulders 
and there was no evidence of any wasting or deformity.  Thus, 
the Board does not find that the 20 percent evaluation 
inadequately reflects any resultant functional loss.  Id. at 
202.

In reaching this decision, the Board considered whether 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5200 or 
5201 (2001) would result in a higher evaluation. However, as 
the clinical evidence shows that the appellant has full range 
of motion of both the shoulders with no evidence of any 
ankylosis, a higher evaluation under either of the 
aforementioned codes is not warranted.

It is also the Board's determination that a separate 
compensable rating for the scar on the appellant's right 
shoulder is not warranted.  In this regard, the Board 
observes that there is no medical evidence of record showing 
that the appellant's right shoulder scar is tender and 
painful on objective demonstration, poorly nourished 
resulting in repeated ulceration, or resulting in any 
limitation of function of the right shoulder.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  The Board finds that 
the preponderance of the evidence is against the claim for an 
increased rating for the residuals of a shell fragment wound 
to the right shoulder.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected right shoulder disability, some 
interference with employment is foreseeable.  However, the 
record does not reflect frequent periods of hospitalization 
because of the service- connected disability in question or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  In this 
regard, the Board observes that in the appellant's February 
2001 VA examination, the appellant stated that he did not 
believe that his service-connected right shoulder injury 
affected his job as a mail carrier and that he was able to 
lift the maximum of 100 pounds with his right arm.  In 
addition, in the appellant's September 2001 Travel Board 
hearing, he testified that in the last year, he had missed 
only "a couple of days" due to his right shoulder pain.  
(T.5,6).  Thus, the evidence of record does not reflect any 
factor which takes the appellant outside of the norm, or 
which presents an exceptional case where his currently 
assigned 20 percent rating is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for the residuals of a shell 
fragment wound to the right shoulder is denied.   





		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

